Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…a seed tube base removably attached to said open lowermost end, said seed tube base having; a bottom wall; a circular side wall having an upper portion; and, a plurality of feed openings in said circular side wall; a shroud extending around said seed tube base, said shroud having shroud feed openings therein, said shroud feed openings being normally aligned with said feed openings in said circular side wall of said seed tube base, said shroud moving to a position wherein said shroud feed openings and said feed openings in said circular side wall of said seed tube base are out of alignment when a weight above a predetermined amount is present on said shroud, wherein the upper portion of the circular side wall of the seed tube base is screwthreadedly engaged with the open lowermost end of the seed tube, and wherein the seed tube base is configured to rotate with respect to the open lowermost end of the seed tube while the cover is attached to the open top end of the seed tube…” in claim 1 are all not found in combination in the prior art of record.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643